        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JENNIFER BEASLEY, DR. KIFFANY PRIDE,
LAURA SHIRLEY and NICOLE TOWNSEND                                                    PLAINTIFFS

v.                                Case No. 4:18-cv-00508-JM

DR. CHARLES MCNULTY, in his official capacity as
Superintendent of Schools of the Pulaski County Special
School District; the BOARD OF DIRECTORS of the
Pulaski County Special School District; and the
PULASKI COUNTY SPECIAL SCHOOL DISTRICT,
a public body corporate                                                          DEFENDANTS

                      ANSWER TO FIRST AMENDED COMPLAINT

       Defendants, by their attorneys, Bequette, Billingsley & Kees, P.A., for their Answer to the

Plaintiffs’ First Amended Complaint (ECF Doc. 12), allege and state:

       1.      Defendants admit the existence of the pleadings, exhibits and documents referred

to in paragraph 1 of the First Amended Complaint, which speak for themselves. Defendants admit

that the District has had several superintendents over the last two decades, that Dr. Jerry Guess

was the superintendent from July 2011 through July 2017, that the District terminated Allen

Roberts, District legal counsel, that Dr. Janice Warren served as assistant superintendent and was

hired as interim superintendent for the 2017-2018 school year, that at times Warren has

responsibilities over Plan 2000, that Derek Scott resigned from his employment with the District,

and that Paul Brewer was employed by the District as Chief Executive Officer. Defendants deny

the remaining allegations set forth in paragraph 1 of the First Amended Complaint.

       2.      Defendants admit that Dr. Warren held monthly meetings with school principals

regarding Plan 2000. Defendants deny the remaining allegations set forth in paragraph 2 of the

First Amended Complaint.
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 2 of 13



       3.     Defendants admit the existence of the documents referred to in paragraph 3 of the

First Amended Complaint, which speak for themselves. Defendants admit that the District’s

Board conducted a superintendent search during the 2017-2018 school year, and that Dr. Warren

was considered for the position.     Defendants deny the remaining allegations set forth in

paragraph 3 of the First Amended Complaint.

       4.     Defendants deny the allegations set forth in paragraph 4 of the First Amended

Complaint.

       5.     Defendants admit the existence of the documents referred to in paragraph 5 of the

First Amended Complaint, which speak for themselves. Brewer consulted with Warren on budget

cuts when she was available. Defendants deny the remaining allegations set forth in paragraph 5

of the First Amended Complaint.

       6.     Defendants admit the existence of the documents referred to in paragraph 6 of the

First Amended Complaint, which speak for themselves. Defendants admit Brewer was directed

with making staffing cuts to meet the District’s needs to match available revenue with

expenditures, and Brewer consulted with both Warren and McNulty, but McNulty made no final

decisions. Additional budget cuts were necessitated because attrition of staff was not sufficient

to meet budget objectives. The school board never directed the specific elimination of any

position. Defendants deny the remaining allegations set forth in paragraph 6 of the First Amended

Complaint.

       7.     Defendants admit Warren had substantial involvement in Plan 2000, but deny the

allegations set forth in paragraph 7 of the First Amended Complaint.

       8.     Defendants admit the existence of the documents and orders referred to in

paragraph 8 of the First Amended Complaint, which speak for themselves. Defendants admit that

                                               -2-
         Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 3 of 13



Plaintiff Shirley was the director of the District’s gifted and talented program. Defendants deny

the remaining allegations set forth in paragraph 8 of the First Amended Complaint.

       9.      Defendants admit Leta Ray and Brandy Beckman were “white” program

administrators who had their positions eliminated, but deny Brewer assisted Beckman in finding

employment at a neighboring District and deny Ray was given a new position in the District, but

instead Ray applied and interviewed for a position, for which she was hired. Defendants admit

Ebbs and Kohler were “white” employees who incurred a contract reduction, but Kohler was only

given an additional stipend position in the District after it was first offered to a “black” employee

affected by the staff cuts who turned it down. Defendants deny the remaining allegations set forth

in paragraph 9 of the First Amended Complaint.

       10.     Defendants deny the allegations set forth in paragraph 10 of the First Amended

Complaint.

       11.     Defendants admit that Plaintiff Shirley’s contract was reduced, but she was offered

additional duties to raise her pay, which she declined, and then offered to Kohler. Defendants

deny the remaining allegations set forth in paragraph 11 of the First Amended Complaint.

       12.     Defendants admit that Plaintiffs seek to invoke jurisdiction and venue in this Court.

Defendants otherwise deny the allegations set forth in paragraphs 12, 13 and 14 of the First

Amended Complaint.

       13.     Defendants deny the allegations set forth in paragraph 15 of the First Amended

Complaint.

       14.     Defendants admit that Plaintiffs are African-American, were employed by PCSSD

as certified teachers, and that they are United States citizens. Defendants otherwise deny the

allegations set forth in paragraph 16 of the First Amended Complaint.

                                                -3-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 4 of 13



       15.    Defendants admit that they are defendants in this lawsuit. Defendants deny the

remaining allegations set forth in paragraph 17 of the First Amended Complaint.

       16.    Defendants admit Plaintiffs’ academic and work history in the District and the

Notices of Right to Sue issued by the EEOC, which speak for themselves. Defendants deny the

remaining allegations set forth in paragraphs 18, 19, 20 and 21 of the First Amended Complaint.

       17.    Defendants deny the allegations set forth in paragraph 22 of the First Amended

Complaint.

       18.    Defendants deny the allegations set forth in paragraph 23 of the First Amended

Complaint.

       19.    Defendants deny the allegations set forth in paragraph 24 of the First Amended

Complaint.

       20.    Defendants admit the budget reductions referred to in paragraph 25 of the First

Amended Complaint. Defendants otherwise deny the allegations set forth in paragraph 25 of the

First Amended Complaint.

       21.    Leta Ray was not retained by Defendants but applied and interviewed for an open

position, for which she was hired.    Defendants otherwise deny the allegations set forth in

paragraph 26 of the First Amended Complaint.

       22.    Defendants admit the existence of the documents referred to in paragraph 27 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 27 of the First Amended Complaint.

       23.    Defendants admit that the District issued notices of non-renewal to the Plaintiffs.

Defendants otherwise deny the allegations set forth in paragraph 28 of the First Amended

Complaint.

                                               -4-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 5 of 13



       24.    Defendants admit the existence of the documents referred to in paragraph 29 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 29 of the First Amended Complaint.

       25.    Defendants admit the existence of the documents referred to in paragraph 30 of the

First Amended Complaint, which speak for themselves. Plaintiffs’ positions were eliminated as

part of a non-renewal and the RIF policy was not applicable. Defendants deny the remaining

allegations set forth in paragraph 30 of the First Amended Complaint.

       26.    Defendants admit that Dr. Charles McNulty began employment in the District on

July 1, 2018. Dailey and Blackwell were in separate departments not comparable to Plaintiffs.

Defendants deny the remaining allegations set forth in paragraph 31 of the First Amended

Complaint.

       27.    Defendants admit the existence of the documents referred to in paragraph 32 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 32 of the First Amended Complaint.

       28.    Defendants admit the existence of the documents referred to in paragraph 33 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 33 of the First Amended Complaint.

       29.    Defendants admit the existence of the documents referred to in paragraph 34 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 34 of the First Amended Complaint.

       30.    Defendants deny the allegations set forth in paragraph 35 of the First Amended

Complaint.



                                              -5-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 6 of 13



       31.    Defendants deny the allegations set forth in paragraph 36 of the First Amended

Complaint.

       32.    Defendants admit the existence of the documents referred to in paragraph 37 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 37 of the First Amended Complaint.

       33.    Defendants deny the allegations set forth in paragraph 38 of the First Amended

Complaint.

       34.    Defendants admit that they were aware of monthly meetings and admit the

existence of reports to the Court, which speak for themselves. Defendants deny the remaining

allegations set forth in paragraph 39 of the First Amended Complaint.

       35.    Defendants admit the existence of the documents referred to in paragraph 40 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 40 of the First Amended Complaint.

       36.    Defendants admit the existence of the documents referred to in paragraph 41 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 41 of the First Amended Complaint.

       37.    Defendants admit the existence of the documents referred to in paragraph 42 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 42 of the First Amended Complaint.

       38.    Defendants admit the existence of the documents referred to in paragraph 43 of the

First Amended Complaint, which speak for themselves. Plaintiffs were not subject to a reduction

in force. Defendants deny the remaining allegations set forth in paragraph 43 of the First

Amended Complaint.

                                              -6-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 7 of 13



       39.    Defendants admit the existence of the documents referred to in paragraph 44 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 44 of the First Amended Complaint.

       40.    Defendants admit the existence of the documents referred to in paragraph 45 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 45 of the First Amended Complaint.

       41.    Defendants admit the existence of the law referred to in paragraph 46 of the First

Amended Complaint, which speak for themselves. Defendants deny the remaining allegations set

forth in paragraph 46 of the First Amended Complaint.

       42.    Defendants admit the existence of the documents referred to in paragraph 47 of the

First Amended Complaint, which speak for themselves.          Defendants deny the remaining

allegations set forth in paragraph 47 of the First Amended Complaint.

       43.    Defendants admit the existence of the law and documents referred to in

paragraph 48 of the First Amended Complaint, which speak for themselves. Defendants deny the

remaining allegations set forth in paragraph 48 of the First Amended Complaint.

       44.    Defendants deny the allegations set forth in paragraph 49 of the First Amended

Complaint.

       45.    Defendants deny the allegations set forth in paragraph 50 of the First Amended

Complaint.

       46.    Defendants deny the allegations set forth in paragraph 51 of the First Amended

Complaint.

       47.    Defendants deny the allegations set forth in paragraph 52 of the First Amended

Complaint.

                                              -7-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 8 of 13



       48.     Defendants deny the allegations set forth in paragraph 53 of the First Amended

Complaint.

       49.     Defendants deny the allegations set forth in paragraph 54 of the First Amended

Complaint.

       50.     Defendants deny the allegations set forth in paragraph 55 of the First Amended

Complaint.

       51.     Defendants deny all of the prayers for relief in the “WHEREFORE” paragraph set

forth in the First Amended Complaint.

       52.     Except where previously admitted herein, Defendants deny each and every

allegation set forth in the First Amended Complaint.

       53.     Defendants reserve the right to plead further by way of counterclaim, third party

claim, or amended answer pending discovery in this litigation.

                                        JURY DEMAND

       54.     Defendants request trial by jury on all matters triable by a jury.

                                 AFFIRMATIVE DEFENSES

       55.     Defendants affirmatively plead that many of the allegations contained in Plaintiffs’

First Amended Complaint are irrelevant to their causes of action and pertain to ongoing

desegregation litigation pending in other courts and parts of the First Amended Complaint should

be severed, if not dismissed.

       56.     Defendants affirmatively state that Plaintiffs’ claims are barred by principles of

statutory and governmental immunity.

       57.     Defendants affirmatively plead that Plaintiffs have not taken appropriate steps to

mitigate any alleged damage and therefore are entitled to no damages whatsoever.

                                                -8-
            Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 9 of 13



        58.       Defendants affirmatively plead as a defense the applicable statute of limitations.

        59.       Defendants affirmatively state that the action is barred pursuant to Fed. R. Civ.

P. 12(b).

        60.       Defendants affirmatively state that Plaintiffs’ claims for equitable relief are barred

as a matter of law.

        61.       Defendants affirmatively state that all actions taken by them with regard to

Plaintiffs were in good faith.

        62.       Defendants affirmatively state that Plaintiffs’ claims are barred for failure to

comply with the requirements of Title VII of the Civil Rights Act of 1964.

        63.       Plaintiffs’ action or inactions preclude assertion of Plaintiffs’ present claims.

Defendants affirmatively state that this action is frivolous, unreasonable, and groundless, and

accordingly, are entitled to reasonable attorney’s fees and other costs associated with the defense

of this action.

        64.       Defendants assert that they acted reasonably and in compliance with the law at all

times relevant hereto.

        65.       Defendants assert that they maintain and enforce a policy prohibiting

discrimination including, without limitation, a method of raising complaints of discrimination and

of remediating such complaints in compliance with applicable law, and that Plaintiffs unreasonably

failed to use such policy and procedures.

        66.       To the extent Plaintiffs complain of acts or omissions occurring more than 180 days

prior to the proper and timely filing of an EEOC or other administrative charge, this court lacks

jurisdiction of such claims under Title VII or other applicable law.



                                                   -9-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 10 of 13



       67.     To the extent Plaintiffs complain of acts or omissions occurring more than 180 days

prior to the proper and timely filing of an EEOC or other administrative charge, such claims are

barred under Title VII or other applicable law by the applicable statute of limitations.

       68.     Defendants affirmatively plead the affirmative defense of laches.

       69.     Defendants affirmatively state that Plaintiffs’ claims and the remedies sought are

barred by the doctrine of unclean hands.

       70.     Defendants affirmatively state that Plaintiffs are estopped from alleging in their

actions any matters that were not properly alleged in a charge of discrimination timely filed with

the EEOC.

       71.     To the extent Plaintiffs failed to file the complaint within ninety (90) days of receipt

of a Notice of Right to Sue, Plaintiffs’ claims are barred by the applicable statute of limitations.

       72.     Defendants affirmatively state that Plaintiffs and the remedies sought are barred by

the principle of estoppel.

       73.     Defendants affirmatively state that any alleged violations of law attributed to any

employee of the Pulaski County Special School District were committed, if at all, outside the scope

of that employee’s employment with the Defendant.

       74.     Defendants affirmatively state that they did not authorize any unlawful acts of

which Plaintiffs complain.

       75.     Defendants affirmatively state that Plaintiffs’ action is barred by their failure to

initiate and exhaust applicable internal complaint procedures and remedies.

       76.     Defendants affirmatively state that Plaintiffs’ claims and requested relief are barred

by their unreasonable failure to take advantage of available preventative or corrective opportunities

or to avoid harm otherwise.

                                                -10-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 11 of 13



       77.     Defendants affirmatively state that Plaintiffs’ First Amended Complaint fails to

state a claim upon which relief may be granted.

       78.     All claims asserted in the First Amended Complaint are barred because Defendants

did not engage in any unlawful conduct, and no act or omission of Defendants caused the Plaintiffs

any injury, including the injury alleged in the First Amended Complaint.

       79.     The First Amended Complaint fails to allege a basis for the relief claimed, including

without limitation, any claims for statutory damages and attorneys’ fees.

       80.     The claims for equitable, injunctive, and declaratory relief are barred because

Plaintiffs have an adequate remedy at law.

       81.     The alleged conduct of Defendants cannot support an award of punitive damages

and any award of punitive damages in this matter would violate the Due Process Clause of the

United States Constitution and the corresponding provision of the Constitution of the State of

Arkansas.

       82.     Any award of punitive damages to the Plaintiffs would be in violation of the

constitutional rights and safeguards provided to Defendants under the Constitution of the United

States of America including, without limitation, because there are no limitations placed on a jury’s

discretion in considering the imposition or amount of punitive damages, there are no meaningful

trial court and appellate review mechanisms to constitutionally confirm any punitive damage

award, the imposition of a punitive damage award would allow a verdict tainted by passion and

prejudice, and plaintiff impermissibly seeks punitive damages which bear no constitutional

relationship to the alleged actual amount in question.




                                               -11-
        Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 12 of 13



       83.     Imposition of punitive damages in this case would violate Defendants’

constitutional rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the

United States Constitution.

       84.     Any award of punitive damages in this case would violate the constitutional rights

and safeguards provided to Defendants under the due process clause of the Fourteenth Amendment

and/or Fifth Amendment to the Constitution of the United States of America and/or under the due

process clause of the Constitution of the State of Arkansas, in that punitive damages and any

method by which they might be assessed are unconstitutionally vague and not rationally related to

a legitimate government interest.

       85.     Any award of punitive damages to the plaintiff in this case will violate the Eighth

Amendment to the Constitution of the United States and/or the Constitution of the State of

Arkansas, in that said punitive damages would be an imposition of an excessive fine.

       86.     Defendants affirmatively plead as defenses the applicable statute of limitations and

the Statute of Frauds.

       87.     Defendants affirmatively plead as a defense the qualified privilege doctrine.

       WHEREFORE, Defendants pray that Plaintiffs’ First Amended Complaint be denied and

that they take nothing thereby; for Defendants’ attorney’s fees and costs incurred herein; and for

all other appropriate relief to which Defendants may be entitled.




                                               -12-
                  Case 4:18-cv-00508-DPM Document 13 Filed 01/09/19 Page 13 of 13



                                                                         Respectfully submitted,

                                                                         /s/ Jay Bequette, Ark. Bar No. 87012
                                                                         /s/ W. Cody Kees, Ark. Bar No. 2012118
                                                                         Attorneys for Defendants
                                                                         BEQUETTE, BILLINGSLEY & KEES, P.A.
                                                                         425 West Capitol Avenue, Suite 3200
                                                                         Little Rock, AR 72201-3469
                                                                         Telephone: (501) 374-1107
                                                                         Fax: (501) 374-5092
                                                                         Email: jbequette@bbpalaw.com
                                                                                 ckees@bbpalaw.com


                                                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to the following:

John W. Walker
Shawn G. Childs
1723 Broadway
Little Rock, AR 72206
johnwalkeratty@aol.com

                                                                                   /s/ Jay Bequette
Z:\pcssd\Beasley, et al\Answer to First Amended Complaint.docx




                                                                          -13-
